Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Receipt of Applicant’s Amendment filed on 01/04/2021 is/are acknowledged and entered. By this Amendment, the Applicant amended claims 1, and 21-24, canceled claims 12-13, and added claim 25. Claims 1-5, 8, and 17-25 remain pending in the application. 

Examiner’s Comments
Claim Objections
Informalities
In light of the amendment, the objection is withdrawn.

35 USC § 103
In light of the Examiner’s amendment, the rejection of claims 1-5, 8, and 17-25 is withdrawn.

Examiner Initiated Interview
Authorization for this examiner’s amendment was given in an interview with Alison McGeary (Reg. 66768) on January 28, 2021.

Examiner’s Amendment
An examiner’s amendment to the record is included below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:

1.         (Currently Amended)  A valve device for an exhaust-gas bypass path of a turbocharger, said valve device having:
a plate-like valve element, which has a sealing surface lying in a plane and a shaft extending away from the sealing surface and is movable between a closed position and an open position;
a valve element carrier, to which the valve element is connected by means of its shaft so that the valve element is movable to a limited extent relative to the valve element carrier in a direction perpendicular to the valve element sealing surface;
a spindle, which is held so as to be rotatable about a spindle longitudinal axis and is fixedly connected to the valve element carrier, such that the valve element is movable between its closed position and its open position by rotation of the spindle;

a substantially annular spring element produced from a sheet metal and having an opening through which the valve element shaft extends,
wherein by means of the valve element carrier, the valve element is held in such a way that, as considered in the direction of the spindle longitudinal axis, by rotating the spindle the plane defined by the valve element sealing surface is pivotable about the spindle longitudinal axis through a pivot angle range, the range limits of which are defined by the closed position and the open position of the valve element and which defines a pivot angle plane extending perpendicularly to the spindle longitudinal axis and to the plane of the valve element sealing surface, in which pivot angle plane the longitudinal axis of the valve element shaft lies; 
wherein with respect to the axis of its opening and as considered in the direction of this axis, the spring element has a radially outer ring region, a radially inner ring region adjoining the spring element opening, and therebetween an annular transition region, such that the radially outer ring region is offset relative to the radially inner ring region in the direction of the axis of the spring element opening such that play in the direction of the longitudinal axis of the valve element shaft between the valve element and the valve element carrier is at least mostly eliminated by the spring element, 
wherein the radially inner and the radially outer ring region are at least substantially flat and lie in planes perpendicular to the axis of the spring element opening, 
wherein, as considered in the direction of the axis of the spring element opening, the radially inner region has an elongate non-elliptical shape defined by two curved convex ends connected by two substantially straight and parallel sides, and
wherein the spring element is held on the valve element shaft substantially non-rotatably relative to the valve element carrier, and, with respect to the axis of the spring element opening and as considered in the axial direction, the radial width of the spring element transition region and thus the rigidity of the transition region with respect to pressing forces oriented in the direction of the axis of the spring element opening varies around the spring element opening, and wherein the transition region has two first longitudinal portions, in which the transition region has its greatest width and which are traversed by the pivot angle plane and are arranged opposite one another with respect to the spring element opening.

3.         (Currently Amended)  The valve device according to claim 2, whereinsaid substantially straight and parallel sides are arranged opposite one another with respect to the opening axis, and  between said substantially straight and parallel sides, the two first longitudinal portions of the spring element transition region are arranged.

17.       (Currently Amended)  A spring element for a wastegate valve of a turbocharger, which is substantially plate-like and is produced from a sheet metal and is provided with a central opening, 

wherein the radially inner and the radially outer ring region are at least substantially flat and lie in planes perpendicular to the axis of the spring element opening, 
wherein, as considered in the direction of the axis of the spring element opening, the radially inner region has an elongate non-elliptical shape defined by two curved convex ends connected by two substantially straight and parallel sides, [[and]] 
wherein the transition region is formed by a half bead surrounding the spring element opening and having a radially outer bead foot transitioning into the radially outer ring region, a radially inner bead foot transitioning into the radially inner ring region, and a bead flank connecting the two bead feet to one another, 
wherein, as considered in the direction of the axis of the spring element opening, the width of the spring element transition region varies around the spring element opening such that the transition region has two first longitudinal portions of greatest average width arranged opposite one another with respect to the spring element opening, and between these two first longitudinal portions has two second longitudinal portions of smallest average width likewise arranged opposite one another with respect to the spring element opening, and 
wherein the bead flank in the first longitudinal portions of the transition region is more heavily inclined relative to the axis of the spring element opening than in the second longitudinal portions.

19.       (Currently Amended)   The spring element according to claim 17, wherein, said substantially straight and parallel sides are arranged opposite one another with respect to the opening axis, and  between said substantially straight and parallel sides, the two first longitudinal portions of the spring element transition region are arranged.


21.       (Currently Amended) A turbocharger wastegate valve comprising: 
a spring element which is substantially plate-like and is produced from a sheet metal and is provided with a central opening, 
wherein, with respect to the axis of its opening and as considered in the direction of this axis, the spring element has a radially outer ring region with a circular outer edge, a radially inner ring region adjoining the spring element opening, and therebetween an annular transition region, such that the radially outer ring region is offset relative to the radially inner ring region in the direction of the axis of the spring element opening, 
wherein the radially inner and the radially outer ring region are at least substantially flat and lie in planes perpendicular to the axis of the spring element opening, 
wherein, as considered in the direction of the axis of the spring element opening, the radially inner region has an elongate non-elliptical shape defined by two curved convex ends connected by two substantially straight and parallel sides,

wherein, as considered in the direction of the axis of the spring element opening, the width of the spring element transition region varies around the spring element opening such that the transition region has two first longitudinal portions of greatest average width arranged opposite one another with respect to the spring element opening, and between these two first longitudinal portions has two second longitudinal portions of smallest average width likewise arranged opposite one another with respect to the spring element opening, and 
wherein the bead flank in the first longitudinal portions of the transition region is more heavily inclined relative to the axis of the spring element opening than in the second longitudinal portions,
said wastegate valve further comprising a plate-like valve element and a valve element carrier, said valve element having a sealing surface lying in a plane and a shaft extending away from the sealing surface and through the central opening of the spring element, 
said spring element being connected to the valve element carrier by means of [[its]] said shaft [[to the valve element carrier]] but being movable to a limited extent relative to the valve element carrier in a direction transversely to the valve element sealing surface, and the spring element being held on said shaft at least substantially non-rotatably relative to the valve element carrier.

said substantially straight and parallel sides are arranged opposite one another with respect to the opening axis and between which, in a circumferential direction of the spring element opening, the two first longitudinal portions of the spring element transition region are arranged.

Allowable Subject Matter
Claims 1-5, 8, and 17-25 are allowed.
Conclusion
Direct all inquiries regarding this matter to examiner EDWARD BUSHARD at (571) 272-2283 (phone) or by Fax (571) 273-5279. Normally, the examiner is available on Monday-Thursday 0600-1600. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/E.B./Examiner, Art Unit 3748  

/AUDREY K BRADLEY/Primary Examiner, Art Unit 3746